Citation Nr: 1038079	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1991 to September 
2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which granted service connection for hemorrhoidectomy and 
assigned a zero percent (non-compensable) rating.  

The issue has been recharacterized to comport with the evidence 
of record. 


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected hemorrhoids are manifested by occasional blood 
on toilet tissue, minimal burning and itching, and occasional 
swelling and discomfort. 

2.  There has been no recurrence of large, thrombotic, or 
irreducible tissue following the Veteran's 2003 surgery to treat 
his service-connected hemorrhoids.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
(DC) 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for hemorrhoids is a 
"downstream" element of the RO's grant of service connection 
for this disability in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In October 2004, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided to the Veteran and his 
service representative in October 2004 prior to the September 
2005 rating decision currently on appeal; thus, this notice was 
timely.  Because the Veteran's higher initial rating claim is 
being denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for hemorrhoids, and because the Veteran's higher 
initial rating claim for hemorrhoids is being denied in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected hemorrhoids.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

Analysis

The Veteran contends that his service-connected hemorrhoids are 
more disabling than currently evaluated.  He specifically 
contends that he has a history of frequent recurrent thrombotic 
hemorrhoids beginning in service.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected hemorrhoids currently are 
evaluated as zero percent disabling (non-compensable ) under 
DC 7336.  DC 7336 provides ratings for internal or external 
hemorrhoids.  Mild or moderate hemorrhoids are rated 0 percent 
disabling.  Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, are 
rated 10 percent disabling.  Hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114, DC 7336 (2009).

Service treatment records demonstrate that the Veteran had large 
thrombosed hemorrhoid excision in March 2003. 

At an April 2005 VA examination the Veteran reported having 
difficulty with hemorrhoids since 1999 at which time he had the 
hemorrhoids drained because of thrombosis.  This problem recurred 
in 2003 and he had a hemorrhoidectomy which provided marked 
relief of his symptoms. Currently the Veteran reported minimal 
recurrent symptoms of burning, itching and occasional bleeding 
which he treats with preparation H and a high fiber diet. 

At a May 2006 VA examination the Veteran reported that his 
hemorrhoids have done much better since his in service surgery.  
He reported occasional small amount of blood on the toilet 
tissue, about once a month, and occasionally slight swelling and 
discomfort which he treats by soaking in a bath 4-5 times a year.  
He has no difficulty with bowel movements, no abdominal pain.  
Upon examination the Veteran had no external hemorrhoids present 
and no obvious scar tissue, no fissures and no bleeding.  Digital 
rectal examination revealed normal anal canal and rectal vault.  
A small amount of scar tissue was palpable in the rectum. 

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for 
service-connected hemorrhoids.  The Veteran contends that he is 
entitled to a compensable rating for hemorrhoids and that his 
symptoms are current and severe.  The Board notes, however, that 
he has not sought treatment for the recurrent condition.  
Furthermore at both VA examinations he did not report large or 
thrombotic hemorrhoids.  Instead, he only reported slight 
bleeding once a month and occasional swelling, discomfort and 
burning and itching.  The Board also notes that, even if the 
Veteran has either mild or moderate hemorrhoids, they are not 
irreducible as they were not present upon either examination.  
The evidence of record shows, at most, bleeding on toilet paper 
once a month, occasional swelling, discomfort, burning and 
itching.  There is no evidence of frequent irreducible large or 
thrombotic hemorrhoids.  There is no excessive bleeding or 
secondary anemia, and no evidence of fissures.  Accordingly, an 
initial compensable rating for hemorrhoids is not warranted.  See 
38 C.F.R. § 4.114, DC 7336 (2009).

Extraschedular

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations for the Veteran's 
service-connected hemorrhoids are adequate.  Ratings in excess of 
those assigned are provided for certain manifestations of 
service-connected hemorrhoids.  The medical evidence in this case 
reflects that those manifestations are not present.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's service-connected 
hemorrhoids.  The Veteran has not required hospitalization due to 
this service-connected hemorrhoids and marked interference with 
employment has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.


ORDER

Entitlement to an initial compensable rating for hemorrhoids is 
denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


